Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. The entire specification is replete with run-on sentences, idiomatic errors, and unclear terminology.  The specification requires significant revision.  
2. Relative to Pages 5, lines 15-32, and Page 6, lines 1-15, is the separating element, or the piece good being detected?  The detecting the separating element occurs throughout the specification and the claims.  The specification also includes detecting a piece good, which is unclear.  Why is the separating element being detected to determine why the piece good is being detected?  Pages 14-15 are directed to detecting a piece good.
3. For instance, on Page 1, lines 26-31, does Applicant mean: 
“DE 10 2007 017 207 A1 describes a sensor for an occupancy recognition, and discloses a drawer having a standard part made of foam material and recesses for receiving tools. A sensor formed as a reflected-light barrier is located at the bottom of a recess.  The sensor comprises a light emitter and a receiver located within very close 
4. On Page 2, lines 1-5, does Applicant mean, 
“DE 197 14 799 C2 shows a device for storing units of goods, the device having a matrix of sensors and corresponding signal lines arranged at a bottom of a goods tray, and wherein the signal lines are formed by a conductor board strip in the area of the goods tray.  On the goods tray, on which strip and the sensors are mounted, the sensors comprise pressure sensors, capacitive/inductive sensors, or mechanical switches.”?
5. On page 2, lines 26-29, several terms are unclear.  Does Applicant mean, “This invention provides a space-saving storage device for storing piece goods that can be easily and variably divided into compartments.  The invention also provides a method for operating the space-saving storage device, so that the presence of piece goods can be easily detected.”?
6. On page 5, lines 5-8, are unclear and need revision.
7. On page 5, lines 16, what does Applicant mean by, “If necessary, removing piece good that is present;”?  Why is the piece good being removed?  What makes removing the piece good necessary?  This is not clearly described in the specification.  Does Applicant mean, “if a piece good is detected inside the drawer device, removing the piece good;”?
8. On Page 5, lines 28-32 includes a run-on sentence and is unclear.  How is the signal transmitting device on the front side of the separating element and transverse to 
“This invention proposes a method for detecting at least one inserted separating element by switching on and off the signal transmitting devices in a stepwise manner.  The signal transmitting devices may be arranged on the front side (or face side) of the separating element, and can output signals that are evaluated by signal receiving devices.  The signal transmitting devices are located such that an output signal may be received by signal receiving devices without hindrance by a separating element.  Plural signal receiving devices may be arranged beside each other, and are arranged opposite to the signal transmitting devices, so that when a separating element is present, a maximal signal may be received.  
The signal receiving device(s), are arranged to directly oppose and/or abut the separating element, such that a sharp boundary of a separating element may be detected when signals that are sent by the transmitting device(s), are not received by the signal receiving devices.”?
9. In several instances, (for instance Pages 14, lines 21-23, and Page 15, lines 27-29), Applicant recites “may have” or “may be” which makes the sentences unclear.  If Applicant is referring to a specific embodiment of the invention that is described in the drawings, Applicant should revise the terms “may be” or “may have” to “is”, “has”, or “includes”, for clarity.  For instance, on Page 14, lines 21-23, does Applicant mean,
“Figures 18 a-c show schematically a storage device 300 having a sensor system 200.  The storing device 300 includes a storage space (or storage chamber) R for 
10. The entire specification requires review and revision for clarity.

A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 23, Applicant should begin the sentence with “A”.

Regarding claims 23-42, Applicant should revise the terms, “characterized in that” with “wherein” or similar terminology for clarity.
In several claims, Applicant uses the term “and/or” before a limitation.  For instance, in claim 23, line 7, Applicant recites “power supply, control and/or processing of signals”.  If Applicant intends to positively include each limitation, Applicant should use the term “and”, otherwise the terms may be interpreted in the alternative.  That is the device may comprise one control electronics (or control unit) for power supply, control, or processing of signals.

Regarding claim 23, several terms are unclear and require revision.  In line 6, does the at least one sensor assembly include both signal transmitting and signal receiving devices?  The Applicant uses the term “and/or”, which means that either signal transmitting devices or signal receiving devices meet the limitation.  Is there at least one sensor assembly on each opposing side of the partial section?  The following is an example if Applicant intends to include both signal transmitting devices and signal receiving devices in the at least one sensor assembly.  
“A drawer device having a surveillance space for storing piece goods, 
the drawer device comprising: 
a base, four side walls, and at least one separating element;  
wherein, the at least one separating element is inserted parallel to the side walls such that at least two partial sections are created, wherein at least one partial section has, on at least two opposing sides, at least one sensor assembly;

the drawer device further comprising: 
one control unit (Applicant uses the term “control unit” in claim 38) for providing: a power supply, control signals, and/or processing of signals, wherein a signal of a signal transmitting device is detectable by the plurality of signal receiving devices of an opposing sensor assembly;  
the at least one separating element is positionable between the signal transmitting devices and the signal receiving devices, and 
the at least one separating element is arranged approximately parallel to a signal direction.”?  
The Examiner has interpreted the claims to include “at least one sensor assembly having a plurality of signal transmitting devices and/or signal receiving devices” as originally recited in lines 5-6.

Relative to claim 24, how many sensor assemblies include the signal transmitting device or signal receiving device on the outer surface?  Is Applicant referring to only one sensor assembly or more?  Does Applicant mean, “The drawer device according to claim 23, wherein only signal transmitting devices or signal receiving devices are arranged on an outer surface of at least one of the sensor assemblies.”?  Or does 

Relative to claim 24, in line 2, is Applicant referring to a sensor assembly of the at least one sensor assemblies?  Applicant should clarify any other instances of “sensor assembly” in all of the claims to indicate which of the sensor assemblies Applicant is referring to.  

Relative to claim 25, which sensor assembly is Applicant referring to as mentioned in line 2.  Claim 23 includes “at least one sensor assembly”.  Does Applicant mean: “The drawer device according to claim 23, wherein an adhesion surface is arranged on a non-fitted back side of the at least one sensor assembly.”?

Regarding claim 27, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Applicant should address any other occurrences of this term in the claims.

Relative to claim 32, is the control unit different from the control electronics of claim 23?  The two terms seem to perform the same function.  If so, how does claim 32 further limit claim 30?  Examiner has interpreted the terms to be used interchangeably.



Relative to claim 30, does the claim purposely depend from claim 23?  Examiner has interpreted the claim to be dependent from claim 23.  What is the difference between the “signals” and the “control signals” of the at least one sensor assembly as mentioned in lines 2-3?  Also, Applicant does not positively recite the control signals or power supply in claim 23, but lists these elements in the alternative.  If Applicant intends to positively include each of these two elements, Applicant must change the term “and/or” to “and” in claim 23 line 7.  Claim 23 is interpreted to include the power supply, control, “and/or” processing of signals.  
Does Applicant mean:   
“A storage device having at least one drawer device according to claim 23, the storage device further comprising a data bus system for transmitting: control signals for each of the at least one sensor assembly, and a power supply for each of the at least one sensor assembly.”?

Relative to claim 37, does Applicant mean: “The storage device according to claim 30, wherein the storage device comprises: a shelf unit, a cupboard, a tool and gear wagon, or a mobile filing pedestal.”?

Relative to claim 38, the claim has been interpreted as a dependent claim.  

a.    opening the at least one drawer device;
b.    removing a piece good if a piece good is present; 
c.    switching the control unit into an initialization mode;
d.    inserting at least one separating element to form at least two empty partial sections;
e.   closing the drawer device;
f.    detecting the at least one inserted separating element;
g.   storing the position of the at least one separating element;
h.   mapping logical partial sections for the storing of piece goods;
i.    assigning pair-wisely, co-operating signal transmitting devices, and signal receiving devices to a storage space and/or a partial section;
j.    switching off the initialization mode, and storing the detected data.”?

Claims 26-29, 31-36, and 39-42 should be similarly clarified and revised.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 23-25, 27-28, 30, 32, and 34-37 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Higham et al (US Patent No. 5,745,366) in view of Campbell (US PG. Pub. 2014/0110584).  Relative to claims 23-25, 27-28, Higham discloses:  
a drawer device (110)(Fig. 6) having: 
a surveillance space (see inside of receptacle, 124)(Fig. 6) for storing piece goods (Col. 19, lines 50-52), the drawer device (110) having a base (see bottom of Ref. 110)(Fig. 6) and four side walls (see side walls of Ref. 110, near Ref. 112) and having at least one separating element (126)(Fig. 6)(Col. 19, lines 50-52), which is inserted parallel to the side walls (Fig. 6), such that at least two partial sections (see receptacles, 124)(Fig. 6) are created, wherein at least one partial section (124) has, on at least two opposing sides, respectively, at least one sensor assembly (148)(Fig. 9), respectively one control electronics (“processor”, not shown) for power supply, control and/or processing of signals (Col. 3, lines 39-42; Col. 19, lines 15-16); 
wherein at least one sensor assembly (148)(Fig. 9) is integrated on at least one side of the partial section in a side wall (see side wall of Ref. 110, near Ref. 148), and/or in a separating element, on the basis of a recess (see recesses in wall that include Ref. 148)(Fig. 9), wherein preferably the recess has an insertion opening for inserting a sensor assembly (Fig. 9); and
wherein signal openings for conveying the signals are present in the side wall (see side wall of Ref. 110, comprising sensors, 148, which convey signals) and/or in the separating element (Fig. 9).

wherein a control unit (“processor”) for receiving, processing and outputting control signals via the data bus from, and/or to, the sensor assemblies (148) is provided (Col. 14, lines 8-11; Col. 15, lines 20-24); 
wherein in the control unit (“processor”), an assignment is effected between at least one surveillance space (see inside Ref. 124) or at least one partial section and the stored piece goods (“items”), in particular which piece goods are concerned, and how an inventory determination and an inventory update are effected (Col. 20, lines 51-62, added or removed items are sensed, recorded, and updated by the system; Col. 14, lines 65-67); 
the storage device (10) is implemented as a shelf unit, a cupboard, a tool and gear wagon, or a mobile filing pedestal (Fig. 1)(Col. 13, lines 43-50).
Higham does not expressly disclose: each of the at least one sensor assembly having a plurality of signal transmitting devices and/or signal receiving devices; wherein a signal of a signal transmitting device of a sensor assembly is detectable by a plurality 
wherein an adhesion surface is arranged on the non-fitted back side of the sensor assembly;
wherein all sensor assemblies are managed in the control unit such that pair-wisely co-operating sensor assemblies, groups of pair-wisely co-operating signal transmitting devices and signal receiving devices, or at least individual pair-wisely co-operating signal transmitting devices and signal receiving devices are storable and readable again, and can be controlled individually for an outputting or an inquiring of signals; or
wherein, in the control unit, an assignment is effected between the pair-wisely co-operating sensor assemblies, the groups of pair-wisely co-operating signal transmitting devices and signal receiving devices, and/or at least individually pair-wisely co-operating signal transmitting devices and signal receiving devices and the drawer device and/or the surveillance space or the partial section.
Campbell teaches: each of the at least one sensor assemblies (see plural sensors, 301, on shelf dividers, 320)(Fig. 3)(Para. 0053) having a plurality of signal transmitting devices and/or signal receiving devices (the sensors “project (transmit) and detect (receive) energy”; Para. 0053, sensors may be an array, and include a transmitter to create a beam of infrared energy and receiver to detect the energy; Para. 
an adhesion surface (212)(Fig. 2E) is arranged on the non-fitted back side of the sensor assembly (sensors are mounted on strip that is backed by an adhesive; Para. 0048);
wherein all sensor assemblies (sensors) are managed in the control unit (“processor”) such that pair-wisely co-operating sensor assemblies (see receiver positioned with respect toe transmitter; Para. 0077; 0006; 0039-0041)(Fig. 16, 1A), groups of pair-wisely co-operating signal transmitting devices and signal receiving devices, or at least individual pair-wisely co-operating signal transmitting devices and signal receiving devices are storable and readable again (see end of Para. 0007), and can be controlled individually for an outputting or an inquiring of signals (Para. 0007); and
wherein, in the control unit (“processor”; Para. 0007), an assignment is effected between the pair-wisely co-operating sensor assemblies (transmitters and receiver; Para. 0006; 0040-0041; 0077)(Fig. 16), the groups of pair-wisely co-operating signal 
Campbell teaches the: plurality of signal transmitting devices and/or signal receiving devices; an adhesion surface is arranged on the non-fitted back side; wherein all sensor assemblies are managed in the control unit such that pair-wisely co-operating sensor assemblies are storable and readable again, for the purpose of providing a system for tracking consumer interactions with retail products on merchandizing fixtures in real time that minimizes delays, reduces costs, and promotes efficient use of space (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Higham with the plurality of signal transmitting devices and/or signal receiving devices; an adhesion surface is arranged on the non-fitted back side; wherein all sensor assemblies are managed in the control unit such that pair-wisely co-operating sensor assemblies are storable and readable again, as taught in Campbell, for the purpose of providing a system for tracking consumer interactions with retail products on merchandizing fixtures in real time that minimizes delays, reduces costs, and promotes efficient use of space.

Claim 26 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Higham in view of Campbell as applied to claim 23 above, and further in view of Wagner et al (US PG. Pub. 2009/0138122).  Relative to claim 26, .
Wagner teaches: the signal transmitting devices (112)(Fig. 5) are arranged on an outer surface of a sensor assembly (“presence sensing device”), and the signal receiving devices (120)(Fig. 5) are arranged on the opposite outer surface (see near Ref. 126)(Fig. 5), for the purpose of providing a system and method for controlling the dispensing of pharmaceutical and other medically related items that accurately verifies inventory and less time consuming (Para. 0006).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Higham in view of Campbell with the signal transmitting devices are arranged on an outer surface of a sensor assembly, and the signal receiving devices are arranged on the opposite outer surface, as taught in Wagner for the purpose of providing a system and method for controlling the dispensing of pharmaceutical and other medically related items that accurately verifies inventory and less time consuming.

Claims 29 and 31 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Higham in view of Campbell as applied to claim 23 above, and further in view of Espinosa (US PG. Pub. 2014/0284239).  Relative to claim 23, Higham in view of Campbell discloses all claim limitations mentioned above, but does not expressly disclose: at least one side wall and/or at least one separating .
Espinosa teaches: at least one side wall and/or at least one separating element (10)(Fig. 1) has fixing devices (see engaging surfaces of the compartment and interior of a drawer, that includes a latching mechanism) for plugging-in separating elements, wherein preferably the fixing devices provide contacts for an electrical connection (see latch mechanism is connected to a control system to activate or deactivate individual operating systems, Para. 0110) of a plugged-in separating element for power supply as well as for conveying control signals and/or data signals (latching mechanism is connected to a control system) to the, or from the, sensor assemblies (12)(Para. 0110); or the drawer device has a drawer plug connector which connects the drawer device (10)(Fig. 1) in a closed state to the power supply and the data bus (Para. 0110), for the purpose of providing a method and system for manufacturing, preparing, packaging, and displaying items in a container with a container storage technology that is more efficient, faster, and easier to use, and which minimizes waste (Para. 0002; 0004).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Higham in view of Campbell with the at least one side wall and/or at least one separating element having fixing devices for plugging-in separating elements, as taught in Espinosa, for the purpose of providing a method and system for .

Claim 33 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Higham in view of Campbell as applied to claim 23 above, and further in view of Gresset et al (US PG. Pub. 2007/0030142).  Relative to claim 33, Higham in view of Campbell discloses all claim limitations mentioned above, but does not expressly disclose: at least one sensor assembly is identifiable distinctly with respect to other sensor assemblies.
Gresset teaches: at least one sensor assembly (9)(Fig. 1) is identifiable distinctly (see unique identifier) with respect to other sensor assemblies (Para. 0068), for the purpose of providing a telesurveillance system of objects to effectively protect against theft in real-time (0001-0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Higham in view of Campbell with the at least one sensor assembly is distinctly identifiable, as taught in Gresset, for the purpose of providing a telesurveillance system of objects to effectively protect against theft in real-time.

Allowable Subject Matter
Claims 38-42 (as understood by the Examiner) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd 
The following is a statement of reasons for the indication of allowable subject matter:  
Relative to claim 38 (as understood by the Examiner), the prior art does not disclose: A method for initializing a storing device according to claim 30, having the steps of:
a.    opening the at least one drawer device;
b.    if necessary, removing piece good that is present;
c.    switching the control unit into an initialization mode;
d.    inserting at least one separating element for forming at least two empty partial sections;
e.    closing the drawer device;
f.    detecting the at least one inserted separating element;
g.    storing the position of the at least one separating element;
h.    on the system side, mapping logical partial sections for the storing of piece goods;
i.    assigning the pair-wisely co-operating signal transmitting devices and signal receiving devices to a storage space and/or a partial section; and
j.    switching off the initialization mode, and storing the detected data.


A method for operating a storing device according to claim 30, having the steps of:
a.    opening the at least one drawer device;
b.    storing or withdrawing piece goods;
c.    closing the drawer device;
d.    performing an occupancy recognition in the surveillance space or at least in the partial section;
e.    detecting an inventory of piece goods and, if necessary, updating the inventory; and
f.    when falling below a minimum quantity, if necessary, triggering a reorder transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651